Title: From George Washington to the Miami Indians, 11 March 1791
From: Washington, George
To: Miami Indians



[Philadelphia, 11 March 1791]

To the head men and Warriors of the tribes of Indians of the Miami Towns and its neighborhood, and inhabiting the waters of the Miami River, of Lake Erie, and to the tribes inhabiting the waters of the River Wabash.
Brothers,
The President of the United States, General Washington the great chief of the thirteen fires, Speaks to you by this address.

Listen attentively to him, for he speaks of things of the highest importance to your future welfare.
The white men and the red men inhabit the same country and ought to be good friends.
But the contrary has been the case—Injuries and hostilities have subsisted and the last year many lives have been sacrificed on both sides.
This address to you, is the offspring of a desire to save you from ruin. It is therefore of the last consequence, that you should understand and receive it aright. It is unmixed with fear, and dictated by the pure principles of humanity.
The President of the United States is anxious that you should understand your true situation, and the consequences of your persisting any longer in the exercise of hostilities.
The United States are powerful, and able to send forth such numbers of warriors, as would drive you entirely out of the Country. It is true this conduct would occasion some trouble to us, but it would be absolute destruction to you, your women and your children.
The United States require nothing of you but peace; nay they are desirous of making you to understand the cultivation of the earth, and teaching you how much better it is for human kind to have comfortable houses, and to have plenty to eat and drink and to be well clothed, than to be exposed to all the calamities belonging to a savage life.
The offer of peace now made to you, is for your good, and the great spirit above will approve of it.
Reflect that this is the last offer that can be made; That if you do not embrace it now, your doom must be sealed forever.
Receive then the bearers Colonel Proctor Captain Houdin, and our Indian allies who accompany them, with open arms.
After having pondered well upon the contents of this address, and what may be further said to the same purpose. Call in your parties, and fly with all your head men to Fort Washington at the Miamis of the Ohio. Also send messengers to all the neighboring tribes to come to the same place, and there make and ratify a firm peace with General St Clair—the great officer of the United States on the Western waters.
You will find the terms he shall dictate will be full of Justice, moderation and humanity. You are now the only tribes with

whom the United States have any disputes. The powerful indian nations south of the Ohio are our allies—The six nations of northern indians, are at peace with us, and we are desirous of receiving you into the Number of our friends, and to forget all the evil which has past. If you refuse all the nations will approve, and Justify your punishment. Given at the War office of the United States, this 11th day of March 1791.

H. Knox
Secy of War.

